UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                       Case No. 19-20905
The Diocese of Rochester,                              Chapter 11 Case

                                            Debtor.



                                  CERTIFICATE OF SERVICE


         I hereby certify that on November 12, 2019, I mailed, via first class mail using the United States

Postal Service in the State of New York, copies of the Final Order (I) Authorizing the Continued

Maintenance of the Debtor’s Protected Self-Insurance Program; and (II) Authorizing the Payment of

Certain Prepetition Obligations in Respect Thereof and Other Legacy Claims to the individuals on the

annexed service list.



                                                               /s/ Ann P. Masica
                                               Ann P. Masica




                                                                                             3452783.1


   Case 2-19-20905-PRW, Doc 212, Filed 11/12/19, Entered 11/12/19 17:17:58,
                    Description: Main Document , Page 1 of 5
Kathleen D. Schmitt, Esq.                         Garry M. Graber, Esq.
Office of the U.S. Trustee                        Hodgson Russ LLP
Federal Office Building                           Attorneys for Manufacturers and Traders Trust Co.
100 State Street, Room 6090                       140 Pearl Street, Suite 100
Rochester, NY 14614                               Buffalo, NY 14202


                                                  KeyBank, N.A.
Manufacturers and Traders Trust Company
                                                  Attn: Lauren Weckesser, Branch Manager
Attn: Philip Smith, Senior Vice President
                                                  1005 Elmgrove Road
255 East Avenue
                                                  Rochester, NY 14624
Rochester, NY 14624



JPMorgan Chase                                    Wilmington Trust, a Division of M&T Bank
Attn: Sarah Cornell, Branch Manager               Attn: Christine G. Cotton, Asst. Vice President
2130 Chili Avenue                                 285 Delaware Avenue, 3rd Floor
Rochester, NY 14624                               Buffalo, NY 14202


                                                  James Stang, Esq.
Lisa M. Passero, Chief Financial Officer          Ilan D. Scharf, Esq.
The Diocese of Rochester                          Pachulski Stang Ziehl & Jones, LLP
1150 Buffalo, Road                                Proposed Counsel for Creditors’ Committee
Rochester, NY 14624                               780 Third Avenue, 34th Floor
                                                  New York, NY 10017-2024

Jeffrey A. Dove, Esq.
                                                  Michael J. Grygiel, Esq.
Barclay Damon, LLP
                                                  Greenberg Taurig, LLP
Attorneys for Continental Insurance Company
                                                  Attorneys for Democrat and Chronicle
Barclay Damon Tower
                                                  54 State Street, 6th Floor
125 East Jefferson Street
                                                  Albany, NY 12207
Syracuse, NY 13202

Leander L. James, Esq.                            Michael Reck, Esq.
James, Vernon & Weeks, P.A.                       Jeff Anderson & Associates, P.A.
Attorneys for CVA Claimants                       Attorneys for CVA Claimants
1626 Lincoln Way                                  57 West 57th Street, 4th Floor
Coeur D’Alene, ID 83814                           New York, NY 10019




                                              2                                      3452783.1


 Case 2-19-20905-PRW, Doc 212, Filed 11/12/19, Entered 11/12/19 17:17:58,
                  Description: Main Document , Page 2 of 5
Michael Reck, Esq.                       Mitchell Garabedian, Esq.
Jeff Anderson & Associates, P.A.         Law Offices of Mitchell Garabedian
Attorneys for CVA Claimants              Attorneys for CVA Claimants
52 Duane Street, 7th Floor               100 State Street, Suite 6
New York, NY 10007                       Boston, MA 02109

Michael T. Pfau, Esq.
                                         Stephen Boyd, Esq.
Pfau Cochran Vertetis Amala
                                         Law Offices of Steven Boyd and John Elmore
Attorneys for CVA Claimants
                                         Attorneys for CVA Claimants
Columbia House
                                         40 North Forest Road
403 Columbia Street, Suite 500
                                         Williamsville, NY 14221
Seattle, WA 98104

                                         Nathaniel L. Foote, Esq.
Stephen A. Segar, Esq.
                                         Andreozzi & Associates, P.C.
Segar & Sciortino PLLC
                                         Attorneys for CVA Claimants
400 Meridian Centre, Suite 320
                                         111 North Front Street
Rochester, NY 14618
                                         Harrisburg, PA 17101

                                         Ronald R. Benjamin, Esq.
John Merson, Esq.
                                         Law Office of Ronald R. Benjamin
Merson Law, PLLC
                                         Attorneys for CVA Claimants
Attorneys for CVA Claimants
                                         126 Riverside Drive
150 East 58th Street, 34th Floor
                                         P.O. Box 607
New York, NY 10155
                                         Binghamton, NY 13902

Daniel Levin, Esq.                       Adam D. Horowitz, Esq.
Levin Sedran & Berman                    Horowitz Law
Attorneys for CVA Claimants              Attorneys for CVA Claimants
510 Walnut Street, Suite 500             110 East Broward Boulevard, Suite 1850
Philadelphia, PA 19106                   Fort Lauderdale, FL 33301


Jarrod W. Smith, Esq.                    Mitchell A. Toups, Esq.
Attorney for CVA Claimants               Weller, Green, Toups & Terrell, LLP
11 South Main Street                     Attorneys for CVA Claimants
P.O. Box 173                             P.O. Box 350
Jordan, NY 13080                         Beaumont, TX 77704




                                    3                                         3452783.1


 Case 2-19-20905-PRW, Doc 212, Filed 11/12/19, Entered 11/12/19 17:17:58,
                  Description: Main Document , Page 3 of 5
                                                      John M. Bansbach, Esq.
Maura C. McGuire, Esq.
                                                      Bansbach Law P.C.
Attorney for CVA Claimants
                                                      Attorneys for CVA Claimants
1080 Pittsford Victor Road, Suite 200
                                                      31 Erie Canal Drive, Suite A
Pittsford, NY 14534
                                                      Rochester, NY 14626


Jeffrey Marc Herman, Esq.                             Jeffrey M. Herman, Esq.
Herman Law                                            Herman Law
Attorneys for CVA Claimants                           Attorneys for CVA Claimants
1800 North Military Trail, Suite 160                  434 W. 33rd Street, Penthouse
Boca Raton, FL 33431                                  New York, NY 10001


Kelner & Kelner                                       Weitz & Luxenberg
Attorneys for CVA Claimants                           Attorneys for CVA Claimants
140 Broadway, 37th Floor                              700 Broadway
New York, NY 10005                                    New York, NY 10003


Paul LeClair, Esq. and Mary Jo S. Korona, Esq.
Adams Leclair LLP                                     Eric Ward, Esq.
Attorneys for Bishop Emeritus Matthew Clark and       Ward Greenberg
St. Bernard’s School of Theology                      Attorneys for Catholic Charities
First Federal Plaza                                   1800 Bausch and Lomb Pl.
28 E. Main Street, Suite #1500                        Rochester, NY 14604
Rochester NY 14614


Harter Secrest & Emery, LLP                           Woods Oviatt Gilman LLP
Attorneys for Holy Sepulcher Cemetery                 Attorneys for The Ad Hoc Parish Committee
1600 Bausch and Lomb Pl.                              1900 Bausch and Lomb Pl.
Rochester, NY 14604                                   Rochester, NY 14604


                                                      Internal Revenue Service
Internal Revenue Service                              Insolvency Group I
P.O. Box 7346                                         Niagara Center, 2nd Floor
Philadelphia, PA 19101-7346                           130 S. Elmwood Avenue
                                                      Buffalo, NY 14202




                                                  4                                      3452783.1


 Case 2-19-20905-PRW, Doc 212, Filed 11/12/19, Entered 11/12/19 17:17:58,
                  Description: Main Document , Page 4 of 5
NYS Department of Taxation & Finance             Office of the Attorney General
Bankruptcy Unit                                  Main Place Tower, Suite 300A
P.O. Box 5300                                    350 Main Street
Albany, NY 12205-0300                            Buffalo, NY 14202



Office of the NYS Attorney General               US Attorney’s Office
Litigation Bureau, Bankruptcy Unit               Western District of New York
The Capital                                      100 State Street, Suite 500
Albany, NY 12224-0341                            Rochester, NY 14614


NYS Workers’ Compensation Board
Attn: Sean Breen, Principal Workers’ Comp.       U.S. Department of Labor
Examiner                                         Federal Building
Office of Self-Insurance                         100 State Street, Suite 4190
328 State Street                                 Rochester, NY 14614
Schenectady, NY 12305


New York State Department of Labor               New York State Department of Labor – Bus. Services
State Office Campus                              Attn: Regenna Darrah
Building #12, Room 256                           276 Waring Road, Room 100
Albany, NY 12240                                 Rochester, NY 14609




                                             5                                    3452783.1


 Case 2-19-20905-PRW, Doc 212, Filed 11/12/19, Entered 11/12/19 17:17:58,
                  Description: Main Document , Page 5 of 5
